Christian, J.,
dissenting:
This suit was brought upon an executory agreement to exchange land with all the legal incidents of such contract. It is the general rule of law that where an executory contract of sale or exchange is followed by a subsequent deed, in the absence of fraud or mistake, the deed operates as a satisfaction and discharge of the executory contract — that is the executory contract is *668merged in the executed contract — -and that the rights of the parties rest solely on the deed.
The grant of equal interests in lands is the consideration moving to the respective owners in the contract of exchange. “It is to be observed, lastly, that there can be but two distinct parties to an exchange as intimated by Littleton; but there may be any number of persons, so they constitute only two parties in interest.” 2 Minor’s Inst. (2nd ed.), page 705. For example, joint tenants or tenants in common may be parties to an exchange.
Bukva having nointerest in the Colonial avenue property, agreed to be exchanged for the Swain land, he was an improper party to the agreement to this exchange — wherein he described himself as vendor — that he was a tenant in common of the land — that must mean, that he thereby represented himself as joint owner — -therefore his injection of himself into the executory agreement of exchange was a fraud or mistake. This injection of himself into the contract to exchange land contrary to law was evidently discovered by the attorney who drew the deed from Mrs. Becker to the Swains, which in law operated as satisfaction and discharge of the executory contract of exchange, purged it of the fraud and mistake of Bukva. If Mrs. Becker had put the agreement to assume the liens upon her lot in the contract she might claim there was fraud or mistake in the deed, but the evidence conclusively proves that it was injected therein by Bukva who had no more interest therein than any other stranger, and he cannot claim any rights in the contract because his fraud was discovered. The fountain cannot raise higher than its source, so the Trust Company cannot assert any right against Swain that Bukva did not have.
*669The error in the majority opinion arises out of the fact, that it disregards the common law distinction between an executory contract to transfer title and possession of land for a valuable consideration measured in money terms, and one where the consideration is •equal interests in lands; and the legal rules incident to a sale and exchange respectively. “A contract by which the title and possession of a slave are transferred for a valuable consideration measured in money terms is a sale, whether the consideration be paid in money or something agreed upon as its equivalent; but a ■contract by which the owner of two slaves transfers them to another, in consideration of two other slaves and one hundred dollars, the price or value not being measured in money terms is an exchange.” Gunter v. Leckey, 30 Ala. 591.
Counsel for the appellee recognizes this distinction and says on page four of its brief: “We have not been able to find any Virginia ease dealing with this subject and must, therefore, rely upon authorities of other States.”
Every ease of exchange therein cited, the owners agreed to exchange interests in land, and one of owners added as additional consideration that the other should assume a mortgage.
Not a case was cited, and it is fair to be said none ■can be found, where a stranger to the ownership has added to the consideration an assumption of his debt, and parties exchanging interests in land, execute conveyances according to the exact consideration passing between them; that the creditor of this meddler can claim any rights in the illegal contract.
Notwithstanding the above admission of counsel, the majority opinion states that the appellants claim that the executory contract became merged in the deed *670from Mrs. Becker to Swain, and then says: “The law is well settled to the contrary in Virginia and other jurisdictions. It is a recognized rule that, independent of or in explanation of the recitals in a conveyance of real estate, the true consideration agreed upon may be shown not only by a collateral writing stating the actual consideration, but by parol evidence as well.”
This statement of the law is correct, and the eases of Goode v. Bryant, 118 Va. 314, 87 S. E. 588; Echard v. Waggoner, 126 Va. 238, 101 S. E. 245; and Midkiff v. Glass, 139 Va. 218, 123 S. E. 329, cited are authority for the rule.
All of those cases were cases of sales, and not one an exchange. The assumption of the lien was part of the valuable consideration fixed by the grantor as the value of the land, and not a stranger to its ownership. But it may be contended that a benefit to a third person constitutes a valuable consideration. This cannot be denied, but the grantor must make this benefit to the third party the consideration or part of the consideration for the conveyance.
The true consideration between proper parties to-this exchange was their respective interests in the land. Swain required Mrs. Becker, in addition to his land, to-assume the lien thereon. Mrs. Becker did not require Swain to assume any lien, but conveyed to him subject to liens for which she was not personally bound. The fact that Swain paid the interest notes to the Trust Company and negotiated with it for an extension of time of payment cannot bind Swain to pay the deed, of trust notes; his acts were for the protection of his property, and he could only assume Bukva debt by a. valid contract in writing. No consideration passed to Swain from Bukva to support any agreement to assume his personal debt to the Trust Company. He made it-*671appear in the contract that he was vendor — and would •convey Swain an interest in the land in consideration of his personal liability to the Trust Company — this he •did not do and could not do — therefore there was no contract between Bukva and Swain, and no rights could inure therefrom to the Trust Company.
The appellee realized that the contract was without consideration moving from Bukva to Swain and urged that the contract being under seal imported a consideration. This fiction of law can have no application in this case, because a consideration, the exchange of interests in land are set forth plainly therein and Bukva having no interest in the land could furnish no part of the consideration, and got no benefits from the same.
For the above reasons, I think the decree should be annulled and this court should enter a decree in favor ■of the appellants.